Citation Nr: 0811399	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-35 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether the 
reopened claim should be granted.

2.  Entitlement to service connection for drug abuse 
disability secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The issues of entitlement to service connection for PTSD and 
a drug abuse disability secondary to PTSD are addressed in 
the remand that follows the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed October 1994 rating decision, the 
originating agency denied a claim for service connection for 
PTSD.

2.  The evidence received since the October 1994 rating 
decision includes evidence that relates to an unestablished 
fact necessary to substantiate the claim, is not duplicative 
or cumulative of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for PTSD.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).



Analysis

Service connection for PTSD was denied by the RO in an 
unappealed rating decision of October 1994 based on its 
determination that the evidence failed to demonstrate that 
the veteran had a PTSD diagnosis.  The evidence then of 
record included the veteran's service medical records and VA 
outpatient treatment records dated in January 1993 and June 
1994.  These records do not show that the veteran was 
diagnosed with PTSD.

The pertinent evidence received since the October 1994 denial 
includes VA outpatient treatment records dated from October 
2003 to January 2005 and the report of a June 2005 VA 
examination.  Most of the outpatient treatment records 
contain unconfirmed diagnoses of PTSD, but an October 2003 
record includes an assessment of PTSD.  In addition, although 
he rendered no formal diagnosis, a June 2005 VA examiner 
noted that the veteran has PTSD.

The veteran also submitted an October 2004 statement 
describing several in-service stressors.  He provided only a 
general time frame for most of the stressors, but he did 
specifically state that the airstrip where he landed in 
August 1968 was bombed the day of his arrival in Vietnam.

The evidence received since the October 2004 rating decision 
is new because it tends to show that the veteran has a 
current diagnosis of PTSD, a fact not established by the 
evidence previously of record.  Moreover, the Board finds 
that the new evidence is sufficient to establish a reasonable 
possibility of substantiating the claim.  In this regard, the 
Board notes that the RO has not attempted to verify the 
August 1968 bombing of the airstrip and that the veteran's 
service personnel records confirm that he arrived in Vietnam 
in August 1968.  Accordingly, new and material evidence has 
been presented to reopen this claim.




ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for PTSD is 
granted.


REMAND

The veteran claims that he is entitled to service connection 
for PTSD because it is the result of stressors that occurred 
while he was serving in Vietnam.  Although the June 2005 VA 
examination report and VA outpatient treatment records dated 
from October 2003 to January 2005 tend to show that the 
veteran has PTSD, none of the medical evidence of record 
indicates that there is a firm diagnosis of PTSD based upon 
an in-service stressor.  Therefore, a VA examination is 
warranted to determine whether the veteran meets the criteria 
for PTSD as defined by 38 C.F.R. § 4.125 (2007).  See 38 
C.F.R. § 3.159(c)(4) (2007) see also Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to the claimed in-service stressors, the veteran 
described the bombing of an airstrip when he arrived in 
Vietnam in August 1968.  Efforts should be undertaken to 
verify this alleged stressor.  If the veteran provides 
sufficient identifying information to permit verification of 
any other alleged stressors, efforts also should be 
undertaken to verify same.

The Board notes that the veteran reported in his original 
August 1994 claim that he received mental health treatment 
while imprisoned in 1970.  According to an October 2003 
outpatient treatment record, he also stated that he had 
received treatment during his most recent imprisonment.  
These treatment records may contain information relevant to 
his claim for service connection, and VA must attempt to 
locate them and associate them with the claims file.  
See 38 C.F.R. § 3.159(c)(1).

In addition, the Board notes that the RO denied the veteran's 
claim for service connection for a drug abuse disability 
because such disability resulted from the veteran's own 
misconduct.  38 C.F.R. § 3.301(b), (c)(3) (2007).  However, 
in his March 2005 notice of disagreement, the veteran stated 
that his drug abuse disability stems from his PTSD.  Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

Since the veteran contends that his drug abuse disability is 
related to PTSD, his claims for service connection for these 
disabilities are inextricably intertwined.  The Board, 
therefore, will defer its decision on the claim for service 
connection for a drug abuse disability.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his claimed PTSD and/or drug abuse, to 
include records pertaining to his 
treatment in 1970 at the Brooklyn House of 
Detention, Rockerfeller Program, in 
Brooklyn, New York, or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf, to include .   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  The RO or the AMC should undertake all 
indicated development to verify the 
stressors identified by the veteran, 
including the August 1968 airstrip bombing 
described in his October 2004 statement. 

4.  If it is determined that a verified 
stressor exists, the veteran should be 
afforded an examination by a psychiatrist 
or a psychologist to determine if he has 
PTSD (under DSM-IV criteria) due to a 
verified stressor.  The claims folders 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.

A diagnosis of PTSD should be confirmed or 
ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the specific stressor(s), must be 
identified.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.

If PTSD is diagnosed, the examiner also 
should determine whether the veteran has a 
current drug abuse disability and, if so, 
opine regarding whether there is a 50 
percent or better probability that this 
disability was caused or permanently 
worsened by the veteran's PTSD.  The 
rationale for each opinion expressed must 
be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal is not granted to 
the veteran's satisfaction, a supplemental 
statement of the case should be issued to 
the veteran and his representative and 
they should be afforded the requisite 
opportunity to respond before the case is 
returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


